              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 DEBORAH MCCALL,                                 No. 4:18-CV-01350
 Individually and as Personal
 Representative of the Estate of Ryan            (Judge Brann)
 Lee McCall,
 WANCHART MCCALL, Individually
 and as Personal Representative of the
 Estate of Ryan Lee McCall,

              Plaintiffs,
       v.

 AVCO CORPORATION,
 LYCOMING ENGINES, and AVCO
 LYCOMING-TEXTRON
 WILLIAMSPORT,

              Defendants.

                                      ORDER

                                    MAY 7, 2019

 I.   BACKGROUND

      Ryan Lee McCall died as a result of a small aircraft accident on March 29,

2015 shortly after takeoff from an Orange County, Virginia airport. At the time of

this tragedy, McCall was a student pilot operating a Piper PA-28 model aircraft.

His parents, Deborah and Wanchart McCall, the Plaintiffs in the matter before the

Court, instituted suit alleging that the crash of the Piper PA-28, and their son’s

death, was caused by defective products manufactured and designed by Defendants
Avco Corporation, Lycoming Engines, and Avco Lycoming-Textron Williamsport;

these products are alleged to have been installed on this aircraft.

       Plaintiffs first filed a civil action against the Defendants, and others, in the

Circuit Court of Fairfax County,1 Virginia. Because Defendants preserved an

objection to personal jurisdiction in the Virginia action, Plaintiffs then filed the

instant suit as a savings action in the Court of Common Pleas of Philadelphia

County. Defendants timely removed the case to the Eastern District of

Pennsylvania, which subsequently transferred venue to this Court on July 6, 2018.

       Two motions are currently pending, a motion to lift a stay of this action and

a motion to remand the matter to the Court of Common Pleas of Philadelphia

County. Both motions are now ripe for disposition.

II.    DISCUSSION

       A.      The Stay

       It is well-established that “the power to stay proceedings is incidental to the

power inherent in every court to control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants.”2

Moreover, “the same court that imposes a stay of litigation has the inherent power




1
    Later transferred to Orange County, Virginia.
2
    Landis v. N. American Co., 299 U.S. 248, 254 (1936).
                                              -2-
and discretion to lift the stay.”3 I granted a stay in this matter by Order dated

November 5, 2018. I considered the following four factors when the stay was

granted: (1) the length of the requested stay; (2) the hardship that the moving party

would face in going forward with the litigation; (3) the injury that a stay would

cause the non-moving party; (4) and whether a stay will simplify issues and

promote judicial economy.4

        However, “when circumstances have changed such that the court’s reasons

for imposing the stay no longer exist or are inappropriate, the court may lift the

stay.”5 At the time that the stay was granted, this Court was motivated primarily

by the fact that the stay would promote judicial economy; I found a lack of

hardship or injury to either party because the first-filed action pending now in the

Circuit Court of Orange County, Virginia was between the same parties and

concerned the same subject matter. Moreover, it was anticipated that the Virginia

matter would proceed to trial by February 1, 2019. Because the Virginia action

remains in discovery, with apparently no set trial date, the circumstances have

changed such that the stay will be lifted in this matter.




3
    Air Vent, Inc. v. Owens Corning Corp., No. 02:10-CV-01699, 2013 WL 1102811, at *2 (W.D.
    Pa. Mar. 15, 2013) quoting Canady v. Erbe Elektromedizin GmbH, 271 F.Supp.2d 64, 74
    (D.D.C.2002).
4
    Structural Group, Inc. v. Liberty Mut. Ins. Co., 2008 WL 4616843, *4 (M.D. Pa. October 16,
    2008) (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)).
5
    Air Vent, Inc., at * 2.
                                             -3-
       That said, however, this action was filed merely as a savings action by

Plaintiffs solely because Defendants refuse to concede personal jurisdiction in

Virginia.6 Thus, to “avoid the possibility of multiple trials on [the same set of

facts] that [] would involve substantially the same defenses, evidence, and

witnesses,”7 the stay is lifted as to discovery only. Dispositive motions deadlines

and trial dates in this matter will be set, if necessary, at the conclusion of the

Virginia litigation.

       To that end, I respectfully suggest that the parties consider stipulating to an

administrative closing of this matter, with the understanding that this action may be

re-opened within a rejoinder period (to be determined by the parties), in the event

that one or more of the Defendants contests personal jurisdiction in the Virginia

lawsuit.8

       B.      Remand

       Additionally, Plaintiffs move to remand, alleging that Lycoming Engines is

a Pennsylvania Defendant. As noted above, Defendants removed this action from

the Philadelphia Court of Common Pleas asserting that this Court has jurisdiction

on the basis of diversity, pursuant to 28 U.S.C. § 1332(a) and § 1441. The removal



6
    See ECF No. 27 at 1 and 39-1 at 3.
7
    Sprint Commc’ns Co. L.P. v. Comcast Cable Commc’ns LLC, No. 11-2684-JWL, 2015 WL
    5883716, at *1 (D. Kan. Oct. 8, 2015).
8
    See, e.g., Holleran v. Avco Corp., et. al., No. 4:07-CV-02249-JEJ, March 31, 2008, ECF No.
    17. A copy of the stipulated Order from Holleran has been attached to the instant Order.
                                             -4-
was timely under 28 U.S.C. §1446; Plaintiffs’ motion to remand was also timely

filed under 28 U.S.C. § 1447(c).

        Plaintiffs contend that Defendants are headquartered in Pennsylvania,

despite Defendants’ assertions to the contrary. As such, Plaintiffs argue that

remand is proper because Defendants were properly sued in the Court of Common

Pleas of Philadelphia County.

        Plaintiffs attempt to advance the ‘forum defendant rule’ of 28 U.S.C. §

1446(b)(2), which states “a civil action otherwise removable solely on the basis of

the jurisdiction under section 1332(a) of this title may not be removed if any of the

parties in interest properly joined and served as defendants is a citizen of the State

in which such action is brought.” The forum defendant rule “makes diversity

jurisdiction in a removal case narrower than if the case was originally filed in

federal court by the plaintiff.”9

        “Under the ‘forum defendant rule,’ a defendant can remove a case based on

diversity jurisdiction only if none of the parties in interest properly joined and

served as defendants is a citizen of the State in which such action is brought.”10

“Federal courts lack diversity jurisdiction over a removed case in which one of the




9
     Perez v. Forest Labs., Inc., 902 F. Supp. 2d 1238, 1241 (E.D. Mo. 2012), see also Encompass
     Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 152 (3d Cir. 2018).
10
     Id. citing Lincoln Prop. Co. v. Roche, 546 U.S. 81, 90 (2005).
                                                -5-
defendants is a citizen of the forum state.”11 “The forum defendant rule

‘recognizes that the rationale for diversity jurisdiction no longer exists when one of

the defendants is a citizen of the forum state since the likelihood of local bias is

reduced, if not eliminated.’”12

           It is clear that “on a motion to remand, the removing party bears the burden

of establishing the propriety of removal.”13 “Removal statutes are to be strictly

construed against removal and all doubts resolved in favor of remand.”14

           Here, Plaintiffs suggest that there is a lack of diversity jurisdiction, citing

holdings from the Eastern District of Pennsylvania. However, as the undersigned

sits in the Middle District of Pennsylvania, I am more persuaded by the reasoning

of my colleague, the Honorable Yvette Kane, in holding that “Defendant Textron

is a citizen of Delaware and Rhode Island; Defendant AVCO is a citizen of


11
     Id. The ‘forum defendant rule’ has been perplexing to Courts, as diversity jurisdiction does
     exist if Plaintiff filed a diversity action against an in-state Defendant in federal court, and the
     Third Circuit has postulated the reason for the forum defendant rule as follows:
        The legislative history provides no guidance; however, courts and commentators have
        determined that Congress enacted the rule “to prevent a plaintiff from blocking
        removal by joining as a defendant a resident party against whom it does not intend to
        proceed, and whom it does not even serve.” Arthur Hellman, et al., Neutralizing the
        Strategem of “Snap Removal”: A Proposed Amendment to the Judicial Code, 9 Fed.
        Cts. L. Rev. 103, 108 (2016) (quoting Sullivan v. Novartis Pharms. Corp., 575
        F.Supp.2d 640, 645 (D.N.J. 2008 ); see also Goodwin v. Reynolds, 757 F.3d 1216,
        1221 (11th Cir. 2014) (noting the same).
     Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 153 (3d Cir. 2018).
12
     Figured v. Davies, No. 3:16-CV-467, 2016 WL 3148392, at *2 (M.D. Pa. June 2, 2016)
     (Caputo, J.) (internal citation and quotation omitted).
13
     Id. citing Boyer v. Snap-On Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990), cert. denied, 498
     U.S. 1085, 111 S. Ct. 959, 112 L.Ed. 2d 1046 (1991).
14
     Id.
                                                  -6-
Delaware and [Rhode Island].15 Defendant Lycoming Engines is a division of

AVCO and as such it shares citizenship with that company.”16

          In this matter, Plaintiffs are both citizens of Virginia, complete diversity of

citizenship exists between the parties, and diversity jurisdiction is appropriate in

this Court, as the amount in controversy exceeds the $75,000 jurisdictional

requirement.

III.      CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED that:

          1.      Defendant Avco Corporation’s Motion to Lift Stay, February 12, 2019,

                  ECF No. 37, is GRANTED, to the extent discussed herein.

          2.      Plaintiffs’ Motion to Remand, July 24, 2018, ECF No. 16, is DENIED.

          3.      Plaintiffs’ request for attorneys’ fees, costs, and expenses pursuant to 28

                  U.S.C. § 1447(c) is also DENIED.

                                                        BY THE COURT:



                                                        s/ Matthew W. Brann
                                                        Matthew W. Brann
                                                        United States District Judge


15
       At the time of the Judge Kane opinion in 3CG, LLC v. Textron, Inc., et al, Avco was
       headquartered in Massachusetts. In 2012, Avco moved its headquarters to 40 Westminster St.,
       Providence, Rhode Island. This has no effect on the issue of diversity here, as Plaintiffs are
       not residents of either Massachusetts or Rhode Island.
16
       3CG, LLC v. Textron, Inc., No. 4:11-CV-00880, 2011 WL 3627682, at *2 (M.D. Pa. Aug. 16,
       2011) (Kane, J.).
                                                  -7-
Case 4:07-cv-02249-JEJ Document 17 Filed 03/31/08 Page 1 of 5
Case 4:07-cv-02249-JEJ Document 17 Filed 03/31/08 Page 2 of 5
Case 4:07-cv-02249-JEJ Document 17 Filed 03/31/08 Page 3 of 5
Case 4:07-cv-02249-JEJ Document 17 Filed 03/31/08 Page 4 of 5
Case 4:07-cv-02249-JEJ Document 17 Filed 03/31/08 Page 5 of 5
